UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 15, 2011 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Section2.Financial Information Item2.02.Results of Operations and Financial Condition On March 15, 2011 Evergreen Energy Inc. issued a press release announcing its financial results for the year ended December 31, 2010.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. The information in this report, including the exhibit attached hereto, is intended to be furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such filing. Section 9.Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press release of Evergreen Energy Inc. dated March 15, 2011 reporting Evergreen Energy’s financial results for the year ended December 31, 2010. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: March 15, 2011 By:/s/Diana L. Kubik Diana L. Kubik Executive Vice President and ChiefFinancial Officer 3 Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press release of Evergreen Energy Inc. dated March 15, 2011 reporting financial results for the year ended December 31, 2010. 4
